Citation Nr: 1221977	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-11 830	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for low back pain syndrome at L5-S1 and degenerative arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from June 1969 to December 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied the Veteran's claim for an increased rating for his service-connected low back pain syndrome at L5-S1 and degenerative arthritis with radiculopathy.  

The Board remanded the case in March 2011 for further notification, evidentiary development, and adjudication.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to request information from the Veteran sufficient to obtain clarification from a private treatment provider regarding treatment the Veteran had received, provide the Veteran with VA examination, and then re-adjudicate the claim on its merits.  The AOJ obtained the requisite information from the Veteran, obtained clarification from his private treatment provider, and scheduled the Veteran for VA examinations, which were conducted in November 2011 and March 2012.  During the course of the Veteran's appeal, the AOJ issued a rating decision in March 2012, awarding a separate 20 percent disability rating for left lower extremity radiculopathy.  The Veteran was then provided a supplemental statement of the case (SSOC) in March 2012, in which the AOJ denied the Veteran's claim for increase for low back disability; however, the radiculopathy issue was not addressed.  

Because the issue that was originally appealed to the Board included the propriety of a rating for low back pain syndrome and arthritis with radiculopathy, the question of whether a higher rating should now be assigned for left lower extremity radiculopathy remains on appeal.  Given that this issue was not specifically addressed by the AOJ in its March 2012 SSOC, a remand is required.  (The remand follows the decision below.)



FINDINGS OF FACT

1.  For the period prior to October 13, 2008, the Veteran's service-connected low back pain syndrome at L5-S1 and degenerative arthritis was evidenced by forward flexion limited to no worse than 80 degrees with pain at the end of the range of motion.

2.  From October 13, 2008, the Veteran's service-connected low back pain syndrome at L5-S1 and degenerative arthritis has been evidenced by forward flexion of the lumbar spine limited to no worse than 38 degrees without pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for low back pain syndrome at L5-S1 and degenerative arthritis were not met prior to October 13, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2011).  

2.  For the period from October 13, 2008, the criteria for a rating of 20 percent, but no higher, for low back pain syndrome at L5-S1 and degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to arrive at a decision on the claim decided herein has been accomplished.

In this respect, through a March 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the March 2008 letter concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the March 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned March 2008 notice letter.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  Records of the Veteran's post-service treatment from both private and VA treatment providers have been associated with the claims file.  The Veteran underwent VA examination in March 2008, January 2009, November 2011, and March 2012; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted examination of the Veteran and considered the evidence.  An explanation of the opinions offered by each examiner was provided.  Accordingly, the Board finds that VA's duty to assist with respect to the claim for increase has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In its June 2008 rating decision, the RO evaluated the Veteran's low back pain syndrome at L5-S1 and degenerative arthritis in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis or the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.

Additionally, under Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  Id.

Note (2):  (See also Plate V.) [With respect to the lumbar spine]-For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees. Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Relevant medical evidence of record consists of VA medical examinations conducted in March 2008, January 2009, November 2011, and March 2012, as well as post-service VA treatment records and records from private treatment providers.  Report of the March 2008 examination reflects that the Veteran complained of low back pain that radiated into his left thigh.  He reported that he was treated privately for these complaints with chiropractic care.  The Veteran also complained of numbness in the left lower extremity.  Physical examination revealed range of motion on repetitive-motion testing of flexion to 80 degrees, extension to 30 degrees, and lateral bending and rotation to 30 degrees bilaterally, with pain at the endpoints of each motion.  The examiner also found tenderness in the left sacroiliac joint and excessive lumbar lordosis, but no muscle spasm or guarding resulting in abnormal gait or spinal contour was found.  The examiner concluded that the Veteran had lumbar spondylosis and lumbosacral radiculopathy, with only mild functional impairment.

Report of the January 2009 VA examination reflects that the Veteran complained of constant low back pain that had caused him to find a new, less strenuous job.  He reported morning stiffness, fatigability, and lack of endurance, as well as occasional flare-ups lasting one to two days and relieved by rest and pain medications.  The examiner noted some limitation of the Veteran's ability to perform his current job but noted that he was managing to maintain full-time employment.  Physical examination noted mild spasm in the lumbar paraspinal muscles and tenderness in the low lumbar region.  Range-of-motion testing revealed flexion to 70 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, right lateral flexion to 30 degrees, left rotation to 20 degrees, and right rotation to 10 degrees.  Tenderness to palpation of the paraspinal muscles and increased pain on repetitive-motion testing was noted, although the Veteran denied experiencing any radiation of pain.  The examiner assigned diagnoses of chronic lumbar strain and moderate degenerative joint disease of the lumbar spine.  

Pursuant to the Board's March 2011 remand, the Veteran underwent VA examination in November 2011 and again in March 2012.  Report of the November 2011 examination reflects that the Veteran complained of increasing symptoms of pain in his low back, including flare-ups causing difficulty with prolonged walking, standing, bending, twisting, and lifting.  Range-of-motion testing found the Veteran's flexion to be to 70 degrees without pain, extension to 20 degrees without pain, and lateral bending and rotation to 20 degrees bilaterally without pain.  No other limitation was noted on repetitive motion testing.  The examiner found tenderness to palpation of the paraspinous muscles, as well as guarding and muscle spasm that did not result in abnormal gait or spinal contour.  The examiner also recorded some decreased sensation in the lower extremities bilaterally, but normal strength was found in the lower extremities.  In particular, the examiner noted mild intermittent pain, paresthesia, and numbness in the left lower extremity, and diagnosed left lumbar radiculopathy.  No similar symptoms were noted in the right lower extremity.  The examiner found the left sciatic nerve to be involved.  

The Veteran again underwent VA examination in March 2012.  At that time, the examiner focused on the Veteran's diagnosed left lumbar radiculopathy.  In particular, the examiner noted the Veteran's complaints of left leg pain and numbness down to his ankle.  He reported moderate constant pain, with severe intermittent pain and mild paresthesia and numbness in his left lower extremity.  No similar symptoms were reported in his right lower extremity.  Muscle strength and deep tendon reflexes were found to be normal, with the exception of decreased reflexes in the ankles bilaterally.  The Veteran also displayed decreased sensation in the left lower leg, foot, and toes.  The examiner found the Veteran's peripheral nerve disorder not to affect his employment status.  

Records of the Veteran's private and VA treatment reflect that he has received ongoing treatment for his complaints of pain in his low back.  In that connection, the Veteran was seen on October 13, 2008, for an initial physical therapy visit with a private provider.  At that time, his range of motion was found to be flexion to 38 degrees, extension to 10 degrees, left lateral bending to 11 degrees, and right lateral bending to 10 degrees.  His private treatment provider acknowledged the Veteran's report of low back pain radiating into the left hip that caused difficulty with sitting, standing, walking, lifting, and reaching.  Further treatment records from the private physical therapist reflect that the Veteran was again given range-of-motion testing in February 2009; at that time, he was noted to have an improved range of motion of flexion to 50 degrees, extension to 20 degrees, and lateral bending to 20 degrees bilaterally.  At that time, the Veteran reported less pain in his back, and no muscle spasm or tenderness was noted on physical examination.  A letter received from the physical therapist in August 2011 confirmed that repetitive-motion testing was conducted at the October 2008 and February 2009 treatment visits.  

Regarding the Veteran's claim for an increased rating for his service-connected chronic low back pain syndrome at L5-S1 and degenerative arthritis, the Board does not find that a rating higher than 10 percent is warranted for the period prior to October 13, 2008.  In this case, the Board finds that, for the period in question, the Veteran's flexion of the thoracolumbar spine was to no worse than 80 degrees, with pain only at the endpoint of the range of motion, warranting no higher than the 10 percent rating currently assigned.  This is so based on consideration of the General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes that at the March 2008 VA examination, the Veteran's flexion was found to be to 80 degrees, with pain only at the endpoint of the range of motion.  These findings warrant a rating of no more than the 10 percent assigned prior to October 13, 2008, under the General Rating Formula for Diseases and Injuries of the Spine.

In this case, the Board has taken into consideration the Veteran's complaints of pain and limitation of motion and finds, in light of the lack of medical evidence showing greater limitation of motion, that the Veteran's pain and its effect on his range of motion prior to October 13, 2008, was properly contemplated by the 10 percent schedular rating assigned by the RO under Diagnostic Code 5242.  The Board further finds that nothing in the record suggests that pain, weakness, or functional loss equates to more than a 10 percent disability rating as considered by Diagnostic Code 5242, even taking into consideration the requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-06.  The Board thus concludes that, prior to October 13, 2008, a rating higher than the assigned 10 percent is not warranted under Diagnostic Code 5242. 

For the period from October 13, 2008, the Board finds that the Veteran's low back pain syndrome at L5-S1 and degenerative arthritis warrants, with resolution of reasonable doubt in the Veteran's favor, a rating of 20 percent, but no higher, under the General Rating Formula for Diseases and Injuries of the Spine.  In this case, range-of-motion testing conducted at the Veteran's October 13, 2008, visit to a private physical therapy provider revealed that the Veteran's forward flexion was limited to 38 degrees without pain on motion.  The private provider clarified in an August 2011 statement that the testing provided in October 13, 2008, included repetitive-motion testing to satisfy the requirements set forth in DeLuca, supra.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine limited to 60 degrees or less.  Although the Veteran's forward flexion was noted to be "improved" at a February 2009 physical therapy visit, that level of improvement was noted to be only to 50 degrees without pain.  Thus, with consideration of the Veteran's limitation of forward flexion to 38 degrees at his October 13, 2008, private physical therapy visit, with improvement only to 50 degrees by February 2009, the Board finds that a rating of 20 percent is warranted for the Veteran's service-connected chronic low back pain syndrome at L5-S1 and degenerative arthritis from October 13, 2008, under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

The Board also notes that the Veteran is already in receipt of a separate disability rating for left lower extremity radiculopathy, as discussed in the remand below.  No neurological disability of the right lower extremity has been shown at any time during the appeal period.  Thus, the Board finds that no other separate rating for neurological disability is warranted.

The Board is cognizant, as discussed above, that the Veteran has complained of painful motion of his lumbar spine.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  Testing of the Veteran's lumbar spine revealed flexion of no worse than 80 degrees, with pain only at the endpoint of motion, for the period prior to October 13, 2008.  At the October 2008 private physical therapy appointment, examination revealed flexion to 38 degrees without pain.  In this case, the Board has taken into consideration the Veteran's complaints of pain but finds, in light of the fact that the Veteran is being rated for limitation of motion of the lumbar spine under Diagnostic Code 5242, that any such pain and its effect on the Veteran's range of motion is contemplated in the ratings assigned herein.  Therefore, the Board simply does not find that a rating higher than the 10 percent assigned prior to October 13, 2008, or the 20 percent rating assigned thereafter, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the rating criteria.

In sum, the evidence of record does not demonstrate that, for the period prior to October 13, 2008, the Veteran is entitled to a rating higher than 10 percent for his low back pain syndrome at L5-S1 and degenerative arthritis under applicable rating criteria.  For the period from October 13, 2008, the Board finds that the Veteran is entitled to a rating of 20 percent, but no higher, for his service-connected low back pain syndrome at L5-S1 and degenerative arthritis.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected back problems, without consideration of other disabilities, have rendered impractical the application of the regular schedular standards.  To the contrary, the Veteran has stated that he was required to take a less strenuous job as a result of his back disorder, but has indicated to his VA examiners that he continues to maintain full-time employment.  Furthermore, his symptoms are specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim for increase that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected low back pain syndrome at L5-S1 and degenerative arthritis does not warrant a disability rating higher than 10 percent for the period prior to October 13, 2008, but warrants a rating of 20 percent thereafter.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2011).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for ratings higher than those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

For the period prior to October 13, 2008, entitlement to a higher rating for low back pain syndrome at L5-S1 and degenerative arthritis is denied. 

Entitlement to a rating of 20 percent for low back pain syndrome at L5-S1 and degenerative arthritis is granted from October 13, 2008.


REMAND

As noted in the introduction, the Appeals Management Center (AMC) issued a rating decision in March 2012, awarding a separate 20 percent disability rating for left lower extremity radiculopathy.  The Veteran was then provided a supplemental statement of the case (SSOC) in March 2012, in which the AOJ denied the Veteran's claim for increase for low back disability; however, the radiculopathy issue was not addressed.  

Because the issue that was originally appealed to the Board included the propriety of a rating for low back pain syndrome and arthritis with radiculopathy, the question of whether a higher rating should now be assigned for service-connected radiculopathy remains on appeal.  

When additional evidentiary development is undertaken by the AOJ on an issue on appeal, a SSOC is required.  38 C.F.R. § 19.31 (2011).  After awarding the separate 20 percent rating in March 2012, the AOJ did not prepare a SSOC, and no withdrawal of the appeal of this question was submitted by the Veteran.  Consequently, a remand is required so that a SSOC may be issued.

The case is REMANDED to the AOJ for the following action:

The AOJ should issue a SSOC on the question of entitlement to a higher initial rating for left lower extremity radiculopathy.  The pertinent rating criteria should be cited and the evidence addressed in the AOJ's analysis.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


